PER CURIAM.
Appellant Charles E. Moore, plaintiff below, brought an action in the circuit court alleging age discrimination and retaliation in employment. Claims were made pursuant to the Federal Age Discrimination in Employment Act, 29 U.S.C. § 621, and Chapter 760, Florida Statutes. The circuit court entered judgment for the defendant, the Florida Department of Corrections, finding that the state agency was immune from suit under the federal act and that the state claims were time barred. Plaintiff appealed to this court.
Briefing has been stayed at the request of the parties while the decisions upon which the circuit court based its ruling underwent review by higher courts. By motion, the parties inform this court that they now agree that the circuit court’s decision with regard to the federal claims is correct under the rationale of Kimel v. Florida Board of Regents, 528 U.S. 62, 120 S.Ct. 631, 145 L.Ed.2d 522 (2000). Appel-lee, however, concedes error on the state claims in light of Joshua v. City of Gainesville, 768 So.2d 432 (Fla.2000). Accordingly, we affirm the decision of the trial court regarding the federal claims but reverse and remand for further proceedings on plaintiffs state claims.
AFFIRMED IN PART AND REVERSED IN PART.
WEBSTER, BROWNING and POLSTON, JJ., concur.